Leave to appeal is considered, and it appearing to this Court that the case of Southgate Community School District v West Side Construction Co (Docket No. 57584) is presently pending on appeal before this Court and that the decision in *957that case may be decisive of the issues raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in that case.
Kiefer, Allen & Cavanagh for plaintiffs-appellees. Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen for defendants-appellants.
Ryan, J., not participating.